 


110 HR 2983 IH: Middle Class Tax Relief Act of 2007
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2983 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Weiner introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide middle class tax relief, impose a surtax for families with incomes over $1,000,000, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Middle Class Tax Relief Act of 2007. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Tax relief for middle class families 
Sec. 101. Middle class families tax relief credits. 
Sec. 102. Double the child tax credit for middle class families. 
Sec. 103. Eliminate the middle class surcharge. 
Title II—Surtax for families with incomes over $1 million 
Sec. 201. Surtax for families with incomes over $1 million. 
ITax relief for middle class families 
101.Middle class families tax relief credits 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting before section 26 the following new section: 
 
25E.Middle class families tax relief credit 
(a) 10 percent tax reduction for the middle class 
(1)In generalIn the case of any natural person, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 10 percent of the amount of such tax. 
(2)Income limitationThe amount allowable as a credit under paragraph (1) for any taxable year shall be reduced (but not below zero) by an amount which bears the same ratio to the amount so allowable (determined without regard to this paragraph) as— 
(A)the amount (if any) by which the taxpayer’s adjusted gross income exceeds $75,000 ($150,000 in the case of a joint return), bears to 
(B)$5,000 ($10,000 in the case of a joint return). 
(b)Zero tax bracket for the poor 
(1)In generalIn the case of any natural person, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the excess, if any, of— 
(A)the sum of the taxpayer’s regular tax liability for the taxable year and the tax imposed by section 55(a) for the taxable year, over 
(B)the sum of the credits allowed under this part (other than this subsection) for the taxable year. 
(2)Income limitationThe amount allowable as a credit under paragraph (1) for any taxable year shall be reduced (but not below zero) by an amount which bears the same ratio to the amount so allowable (determined without regard to this paragraph) as— 
(A)the amount (if any) by which the taxpayer’s adjusted gross income exceeds $12,500 ($25,000 in the case of a joint return), bears to 
(B)$2,500 ($5,000 in the case of a joint return).. 
(b)Clerical amendmentThe table of sections of subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting before the item relating to section 26 the following new item: 
 
 
Sec. 25E. Middle class families tax relief credits.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
102.Double the child tax credit for middle class families 
(a)In generalSubsection (a) of section 24 of the Internal Revenue Code of 1986 (relating to child tax credit) is amended to read as follows: 
 
(a)Allowance of credit 
(1)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year with respect to each qualifying child of the taxpayer an amount equal to the sum of— 
(A)the basic credit for the taxable year, plus 
(B)the additional credit for the taxable year. 
(2)Basic creditFor purposes of this section, the term basic credit means— 
(A)$1,000 in the case of any taxable year beginning before January 1, 2011, and 
(B)$500 in the case of any other taxable year. 
(3)Additional creditFor purposes of this section, the term additional credit means— 
(A)$1,000 in the case of any taxable year beginning before January 1, 2011, and 
(B)$500 in the case of any other taxable year.. 
(b)Limitation on additional credit based on adjusted gross incomeSubsection (b) of section 24 of such Code is amended by adding at the end the following new paragraphs: 
 
(4)Limitation on additional credit based on adjusted gross incomeThe amount of the additional credit determined under subsection (a)(3) shall be reduced (but not below zero) by an amount which bears the same ratio to such amount (determined without regard to this paragraph) as— 
(A)the amount (if any) by which the taxpayer’s adjusted gross income exceeds $75,000 ($150,000 in the case of a joint return), bears to 
(B)$5,000 ($10,000 in the case of a joint return).. 
(c)Conforming amendmentsParagraph (1) of section 24(b) of such Code is amended— 
(1)by striking the credit allowable under subsection (a) and inserting the basic credit determined under subsection (a)(2), and 
(2)by inserting on basic credit after Limitation in the heading thereof. 
(d)Coordination with EGTRRA sunsetSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the amendment made by section 201(a) of such Act. 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
103.Eliminate the middle class surcharge 
(a)In generalSection 55 of the Internal Revenue Code of 1986 (relating to alternative minimum tax imposed) is amended by adding at the end the following new subsection: 
 
(f)Exemption for Individuals for Taxable Years Beginning in 2008For any taxable year beginning in 2008, in the case of an individual— 
(1)In generalThe tentative minimum tax of the taxpayer shall be zero if the adjusted gross income of the taxpayer (as determined for purposes of the regular tax) is equal to or less than the threshold amount. 
(2)Phasein of liability above exemption levelIn the case of a taxpayer whose adjusted gross income exceeds the threshold amount but does not exceed $112,500 ($225,000 in the case of a joint return), the tax imposed by subsection (a) shall be the amount which bears the same ratio to such tax (determined without regard to this subsection) as— 
(A)the excess of— 
(i)the adjusted gross income of the taxpayer (as determined for purposes of the regular tax), over 
(ii)the threshold amount, bears to 
(B)$12,500 ($25,000 in the case of a joint return). 
(3)Threshold amountFor purposes of this paragraph, the term threshold amount means $100,000 ($200,000 in the case of a joint return). 
(4)Estates and trustsThis subsection shall not apply to any estate or trust.. 
(b)Effective DateThe amendment made by this section shall apply to taxable years beginning after December 31, 2007. 
IISurtax for families with incomes over $1 million 
201.Surtax for families with incomes over $1 million 
(a)General ruleSection 1 of the Internal Revenue Code of 1986 (relating to imposition of tax on individuals) is amended by adding at the end the following new subsection: 
 
(j)Surtax for families with incomes over $1,000,000 
(1)In generalIf the adjusted gross income of a taxpayer exceeds $500,000 ($1,000,000, in the case of a joint return), the tax imposed by this section (determined without regard to this subsection) shall be increased by an amount determined in accordance with the following tables: 
(A)Joint returnsIn the case of a joint return: 
 
  
If taxable income is:The tax is:   
 
Over $1,000,000 but not over $1,000,000,0007% of the excess over $1,000,000  
Over $1,000,000,000$69,930,000, plus 10% of the excess over $1,000,000,000    
(B)Other returnsIn the case of any other return: 
 
  
If taxable income is:The tax is:   
 
Over $500,000 but not over $500,000,0007% of the excess over $500,000  
Over $500,000,000$34,965,000, plus 10% of the excess over $500,000,000    
(2)Tax not to apply to estates and trustsThis subsection shall not apply to an estate or trust. 
(3)Special ruleFor purposes of section 55, the amount of the regular tax shall be determined without regard to this subsection.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
(c)Section 15 not To applyThe amendment made by subsection (a) shall not be treated as a change in a rate of tax for purposes of section 15 of the Internal Revenue Code of 1986. 
 
